Title: From Thomas Jefferson to James Madison, 30 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 30. 07.
                        
                        There can be no doubt that Foronda’s claim for the money advanced to Lt. Pike should be repaid; & while his
                            application to yourself is the proper one, we must attend to the money’s being drawn from the proper fund, which is that
                            of the war department. I presume therefore it will be necessary for you to apply to Genl. Dearborne to furnish the money.
                            will it not be proper to rebut Foronda’s charge of this government sending a spy to Santá fé by saying that this
                            government has never employed a spy in any case: & that Pike’s mission was to ascend the Arkansa & descend the Red
                            river for the purpose of ascertaining their geography; that as far as we are yet informed, he entered the waters of the
                            North river, believing them to be of the Red-river: and that, however certain we are of a right extending to the North
                            river, and participating of it’s navigation with Spain, yet Pike’s voyage was not intended as an exercise of that right,
                            which we notice here merely because he has chosen to deny it, a question to be setted in another way.   from the present
                            state of tranquility in the Chesapeake & the probability of it’s continuance, I begin to think the daily mail may soon
                            be discontinued and an extra mail once a week substituted, to leave Fredericksburg Sunday morning, & Milton Wednesday
                            morning. this will give us 2 mails a week. I should propose this change for Sep. 9. which is the day I set out for Bedford
                            and will exactly close one month of daily mail. what do you think of it? affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    